DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 7/14/2022 has been entered. Claims 1, 6, 8, 11-13, 15, 17, and 20 are amended, claim 16 is cancelled, claims 21-25 are new, and claims 1-3, 5-15, 17, 18, 20-25 are pending. 
Claim Objections
Claims 2, 13, and 17 are objected to because of the following informalities:  
Claims 2 and 13 should be revised to indicate the “a first channel” and “a second channel” are further limiting or reciting the previously recited “a pair of channels” in claim 1 and claim 12, respectively, as follows (a suggested revision for claim 2) : “The helmet of claim 1, wherein said pair of channels comprises a first channel disposed on a left side of the outer shell and a second channel on a right side of the outer shell, wherein the first channel is configured to receive a first arm of the eyewear and the second channel is configured to receive a second arm of the eyewear.”.  Claim 13 should be revised in the same manner.
For claim 17, it appears “an opening” should be changed to “a vent”. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first channel and second channel comprise a substantially horizontal convex shape (claim 5) and compressible material disposed within the pair of channels (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 22-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claim 5 depends from claim 3 and recites the first and second channels comprise a substantially horizontal convex shape. Paragraph 47 discloses the channels 106 defined as a depression within the outer shell 102 but doesn’t disclose the channels comprise a substantially horizontal convex shape.  Claims 22 and 24 recite the channels disposed on respective lateral sides of the outer shell each include, respectively, a medial sidewall, a top sidewall, and a bottom sidewall, such that a lateral side of each channel is open. Paragraph 36 discloses each channel may include a first portion 112a, second portion 114A, and third portion 116A; however, the claimed sidewalls are not disclosed in the specification such that it can be determined that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the first channel and the second channel comprise a substantially horizontal convex shape. The term “substantially” modifies the horizontal convex shape and it’s not clear to what degree the channels must be of a horizontal convex shape in order to be considered as a “substantially horizontal convex shape”. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 11-14, and 21-25 are rejected under 35 U.S.C. 102a(1) as being anticipated by EVO website-Oakley DRT 5 Helmet (EVO). EVO discloses the invention as claimed. EVO discloses a helmet comprising an outer shell configured to be disposed at least partly around a head of a wearer, the outer shell comprises a pair of channels (see annotated drawing) each defined by a corresponding depression in the outer shell, wherein the pair of channels are configured to receive a portion of a corresponding eyewear and hold the eyewear relative to the outer shell. The outer shell comprises a first channel disposed on a left side of the outer shell and a second channel on a right side of the outer shell, the first channel is configured to receive a first arm of the eyewear and the second channel is configured to receive a second arm of the eyewear (see annotated drawing 1). The first and second channels are curved in that they have a curved perimeter as shown. The pair of channels are configured to hold the eyewear such that a lens of the eyewear is disposed on a posterior portion of the outer shell when the helmet is worn. Note that the eyewear may be oriented as desired, as the temple or arm portions of the eyewear are received in the respective channels and secured by the latch. A liner is disposed within the outer shell as in annotated drawing 2. EVO teaches a system comprising the eyewear and a latch disposed on the helmet and configured to hold an arm of the eyewear within a channel of the pair of channels (see annotated drawing 1). EVO teaches a method of using the helmet comprising disposing the outer shell around the head of the wearer and disposing the portion of the eyewear within the pair of channels (helmet is worn to protect the head while biking and retains the eyewear). The first channel disposed on a left side of the outer shell receives and holds the first arm of the eyewear and the second channel disposed on the right side of the outer shell receives and holds the second arm of the eyewear. The pair of channels are disposed on respective lateral sides of the outer shell as in annotated drawing 1. For claims 22 and 24, the annotated drawing 1 illustrates the channels each including a medial sidewall (sidewall upon which the latch is oriented), a top sidewall, and a bottom sidewall, such that a lateral side of each channel is open. For claims 23 and 25, a posterior end of each of the channels is open in that both ends of the channels are open as in annotated drawing 1. 


    PNG
    media_image1.png
    790
    1431
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1057
    1920
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EVO in view of Pond (U.S. 2015/0253584). EVO discloses the invention substantially as claimed but doesn’t teach a compressible material disposed within the pair of channels. Pond teaches headwear including a temple retainer element (clip) 10 for engaging and retaining eyeglasses/sunglasses. The interior of the clip portions include compressible material (memory foam) 22,23 that deform around the temple to retain the eyewear to the headwear. EVO’s latches/clips are within the respective channels and modifying the clips to include compressible material would allow for a more secure retention of the temple elements since the memory foam material would deform around the temple. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify EVO to provide compressible material disposed within the pair of channels, as Pond teaches it is known in the art to modify a clip retaining element to provide compressible material therein to deform around the temple element for secure retention of the eyewear to the helmet. 
Claims 9, 10, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EVO in view of Summers (U.S. 2008/0250549). EVO discloses the invention substantially as claimed. However, EVO doesn’t teach the visor comprising a vent disposed on a lower portion of the visor and the vent configured to direct airflow to a portion of the outer shell and the wearer’s head. Summers teaches a helmet with a visor 120 coupled to the outer shell, the visor comprising a vent 150 disposed on a lower portion of the visor, the vent disclosed as an air intake scoop cooperating with vent 135C of the outer shell for capturing airflow created by forward movement of the helmet and directing air into the helmet interior for cooling the user.  Thus, the vent is considered as configured to direct airflow to a portion of the outer shell and the wearer’s head.  Modifying EVO to include the vent on a lower portion of the visor would provide a ventilative effect as EVO’s helmet includes a vent on a front of the outer shell to cooperate with the visor vent directing air into the helmet interior.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify EVO to provide the visor with a vent disposed on a lower portion of the visor such that the vent is configured to direct airflow and provide a ventilative effect to the wearer’s head to improve comfort. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732